Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

Claims 1-6 are considered allowable over prior arts since none of the prior art reference(s) taken individually or in combination particularly disclose, fairly suggests, or render obvious as stated in the italic below.

Regarding claims 1-6, a mobile station (and a method of the mobile station) in a mobile communication system, the mobile station comprising: 
a transceiver; and
at least one processor, 
wherein the at least one processor is configured to: 
control the transceiver to receive, from a serving cell, a message including first information indicating a time to trigger (TTT) for at least one first neighbor cell and an alternative TTT for at least one second neighbor cell, and second information indicating at least one list of the at least one second neighbor cell, wherein the TTT and the alternative TTT are included in separate fields of the message, 
identify the TTT and the alternative TTT included in the message, and 
control the transceiver to transmit, to the serving cell, a measurement report for the at least one second neighbor cell based on the alternative TTT instead of the first TTT, wherein the alternative TTT is used for the at least one second neighbor cell instead of the TTT, and 
wherein the second information includes a physical cell identifier range indicating a range of physical cell identities in the at least one list…in combination with other limitations.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER S MIAN whose telephone number is (571)270-7524. The examiner can normally be reached M,Th: 10a-9p, Tu,W:930a-530p, F:930a-1130a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

OMER S. MIAN
Primary Examiner
Art Unit 2461



/OMER S MIAN/Primary Examiner, Art Unit 2461